Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a CON of 16/430,514 06/04/2019 PAT 10772880, which is a CON of 15/553,394 with a filing date 08/24/2017, which is a 371 of PCT/US2016/021015 with a filing date 03/04/2016, which claims benefit of the provisional applications: 62/232,644 with a filing date 09/25/2015; and 62/128,472 with a filing date 03/04/2015. 
2.  	Claims 14-27 are pending in the application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does  not reasonably provide enablement of treatment without limitation (i.e., no named disease or disorder), see claims 1, 5 and 11. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining

paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 14 and 23 is drawn to intent methods of use of treatment in a patient with a compound tradipitant without limitation (i.e., no named disease or disorder), see claim 14 or 23.   
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compound tradipitant exhibit the desired pharmacological activities (i.e. what compound tradipitant can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compound tradipitant without limitation (i.e., no named disease or disorder). As such, the specification fails to enable the skilled artisan to use the compound tradipitant without limitation (i.e., no named disease or disorder).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing treatment without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compound tradipitant since there is no description of an actual method wherein treatment without limitation (i.e., no named disease or disorder) in a host is treated.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant compound due to the unpredictability of treatment of a disorder without limitation (i.e., no named disorder). The “ treatment without limitation (i.e., no named disease or disorder)” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of treating a number of skin disorders, see pages 3-11 of the specification.   There are no in vitro or in vivo working examples present for the treatment without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound tradipitant without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how treatment without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide treatment without limitation (i.e., no named disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases or disorders. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compound tradipitant of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compound tradipitant in regards to the treatment of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of named disease or disorder supported by the 
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 21-22 and 26-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21-22 and 26-27 recites the limitation "disorder", i.e., see line 1 in claim 21.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.

5.	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
 the same under either status.  
Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 14-27 are rejected under 35 U.S.C. 103(a) as being obvious 
over Amegadzie et al. US 7,320,994.
Applicants claim method of administering tradipitant to an individual in need thereof, which comprises:

Applicants claimmethod of administering tradipitant to an individual in need thereof, which comprises: orally administering to the individual tradipitant once daily in a solid immediate release form comprising tradipitant and one or more pharmaceutically acceptable excipients, in an amount of 150 to 200 mg/day of tradipitant, see claim 23. Dependent claims 24-27 further limit the scope of methods of use, i.e., the composition is a tablet or capsule in claim 24, administration strategy in claims and treated disorder is pruritus (i.e., skin disorder, contact dermatitis) or atopic dermatitis in claims 26-27.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Amegadzie et al. ‘994 disclose methods of use for treating contact dermatitis or 
atopic dermatitis (i.e., pruritus) using a compound of formula (I), see columns 2-3 and 
157-160. A specific compound [2-[1-(3,5-bis-trifluoromethyl-benzyl)-5-pyridin-4-yl-1H-[1,2,3]triazol-4- -yl]-pyridin-3-yl]-(2-chloro-phenyl)-methanone has been claimed, see claim 33 in column 160. The administrated dose is from 0.001 mg to 100 mg/kg/day, (0.06 to 6000 mg/day for a person with 6o kg body), see lines 41-50 in column 149. The formulation can be oral administration with a formulation tablet or capsule, see column 146.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Amegadzie et al. ‘994 is that the instant administrated dose is 100-200 mg/day, while Amegadzie et al. ‘994 represents   from 0.001 mg to 100 mg/kg/day(0.06 to 6000 mg/day for a person with 6o kg body).  Amegadzie et al. ‘994 methods of use inherently overlap with the instant invention.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 14-27 prima facie obvious because one would be motivated to employ the methods of use of Amegadzie et al. ‘994 to obtain instant invention.  The motivation to make the claimed methods of use derived from the known methods of use of Amegadzie et al. ‘994 would possess similar activity to that which is claimed in the reference.    
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a  terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 14, 22-23 and 27 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 4,6 and 8 of  Polymeropoulos et al. US 10,772,880, and over claim 1 and 3 of Polymeropoulos et al. US 10,463,655. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim method of administering tradipitant to an individual in need thereof, which comprises: orally administering to the individual tradipitant twice daily in a solid immediate release form comprising tradipitant and one or more pharmaceutically acceptable excipients, in an amount of 100 to 200 mg/day of tradipitant, see claim 14. The treated disorders are  pain and puritus, see claim 22.   
Applicants claimmethod of administering tradipitant to an individual in need thereof, which comprises: orally administering to the individual tradipitant once daily in a solid immediate release form comprising tradipitant and one or more pharmaceutically acceptable excipients, in an amount of 150 to 200 mg/day of tradipitant, see claim 23.    The treated disorders are  pain and puritus, see claim 27.   
           Polymeropoulos et al.  ‘880 claims a method of treating a disease or condition responsive to tradipitant therapy in an individual in need of treatment for such disease 
pruritus, or atopic dermatitis comprising: administering about 170 mg/day of 
tradipitant to the individual for such time as required to achieve and maintain 
a tradipitant plasma concentration of at least about 175 ng/mL during said 
treatment, see claim 1 in column 8.  Polymeropoulos et al.  ‘880 also claims a method of administering tradipitant to an individual, afflicted with a disorder that is pain, a behavioral stressor, craving, nausea, vomiting, substance dependence, anxiety, pruritus, or atopic dermatitis, which comprises: orally administering to the individual tradipitant in a solid immediate release form comprising one or more pharmaceutically acceptable excipients, and tradipitant at a dose of 150 to 400 mg/day, see claim 4 in column 9. 
           Polymeropoulos et al.  ‘655 claims a method of treating a patient with pruritus or atopic dermatitis consisting essentially of administering tradipitant to said patient, the improvement comprising: dosing said patient to achieve and maintain a plasma concentration level of tradipitant that is greater than about 175 ng/mL for the duration of said patient’s treatment, see claim 1 in column 8.  The administration further comprises tradipitant dosing of 85 mg bid.
The difference between the instant claims and Polymeropoulos et al.  ‘880 and ‘655  is that   the instant claims are silent the scope of treated disorders.

The motivation to make the claimed methods of use derives from known methods of use of  Polymeropoulos et al.  ‘880 and ‘655 would possess similar activity to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 







/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        



March 30, 2021